[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION
The Plaintiff, Gnome, Inc., pursuant to General Statutes §31-249b, appeals from an adverse decision of the Department of Labor, Employment Security Appeals Division — Board of Review ("Board"). Presently before the Court are the Plaintiff's Claim of Error on Board's Decision on Motion to Correct (#105), and the Plaintiff's Renewed Motion to Correct Finding (#108).
On May 7, 1996, the Board certified the record of this appeal to the court. The record reveals that on August 26, 1996, the Plaintiff, pursuant to Practice Book § 515A, filed with the Board a motion to correct its finding. By decision dated September 16, 1996, the Board denied the Plaintiff's motion to correct, stating that the Plaintiff "had not filed a timely motion to correct, made a timely request for an extension of time in which to file a motion to correct, or shown cause to extend the time for filing a motion to correct; and because the correction sought is not a proposed correction of a factual finding in accordance with Sections 514 and 515A of the Connecticut Practice Book. . . ."
On September 20, 1996, the Plaintiff filed with the court a claim of error on the Board's decision, pursuant to Practice Book § 518A. On that same date, the Board filed an additional certification of the record of proceedings, regarding its denial of the Plaintiff's August 26, 1996 motion to correct. Thereafter, on October 1, 1996, the Plaintiff filed with the court a renewed motion to correct finding (#108), claiming that the period to file this motion had recommenced by reason of the Board's September 20, 1996 filing of an additional certification of the record. The Board filed an objection to the Plaintiff's renewed motion to correct on November 7, 1996.
The Superior Court rules regarding unemployment compensation CT Page 1696 are codified in Practice Book §§ 511-519. "Practice Book § 515A provides the mechanism for the correction of the board's findings."  Calhan v. Administrator, Unemployment CompensationAct, 43 Conn. App. 779, 784 (1996); Chavez v. Administrator.Unemployment Compensation Act, 44 Conn. App. 105, 106 (1997). Practice Book § 515A provides, in relevant part that "[i]f the appellant desires to have the finding of the board corrected he or she must, within two weeks after the record has been filed in the superior court, unless the time is extended for cause by the board, file with the board a motion for the correction of the finding. . . ."
In the present case, the Board certified the record of the appeal to the court on May 7, 1996. Over three months later, on August 26, 1996, the Plaintiff filed with the Board its motion to correct findings. It is undisputed that the Plaintiff did not file for an extension of time. On September 16, 1996, the Board denied this motion. Based on the record before the Court, the Court finds that the Plaintiff's August 26, 1996 motion to correct was untimely and the Plaintiff's subsequent claim of error, filed September 20, 1996, is therefore denied.
In its October 1, 1996 renewed motion to correct, the Plaintiff claims that the period to file a motion to correct is recommenced by the Board's September 20, 1996 filing with the court the additional certification of the record. This claim is without merit. The additional certification of the record merely refers to the Plaintiff's August 26, 1996 motion to correct and the Board's ruling thereon, and is thus insufficient to recommence the period to file a motion to correct.
Accordingly, the Court denies the Plaintiff's September 20, 1996 Claim of Error on Board's Decision on Motion to Correct and denies the Plaintiff's October 1, 1996 Renewed Motion to Correct.
David L. Fineberg, J. Superior Court Judge